                Case 19-01298-MAM           Doc 46   Filed 09/25/19   Page 1 of 6


                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

In re:                                                      Case No. 18-16248-BKC-MAM
                                                            Chapter 7
CHANCE & ANTHEM, LLC,
      Debtor.
_____________________________________/

ROBERT C. FURR not individually but                         ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

         Plaintiff,
v.

JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
TANYA SISKIND, individually and as Trustee of the,
SECOND SISKIND FAMILY TRUST,
FRANK ZOKAITES, individually,
CANNAMED PHARMACEUTICALS, LLC,
a Maryland Limited Liability Company,
OB Real Estate 1732, LLC, a
Florida Limited Liability Company,
SISKIND LEGAL SERVICES, LLC,
a Florida Limited Liability Company,
SOVEREIGN GAMING & ENTERTAINMENT, LLC,
a Florida Limited Liability Company
FLORIDA'S ASSOCIATION OF COMMUNITY
BANKS AND CREDIT UNIONS, INC. a Florida Corporation,
SYMPATICO EQUINE RESCUE, INC, a Florida Corporation,
WELLINGTON 3445, LP, a Florida Limited Partnership,
ZOKAITES PROPERTIES, LP, a Pennsylvania Limited Partnership,
and ROBERT GIBSON, individually,

      Defendants.
______________________________________/
           DEFENDANTS FRANK ZOKAITES, OB REAL ESTATE 1732, LLC,
             WELLINGTON 3445, LP AND ZOKAITES PROPERTIES, LP’S
          SECOND MOTION TO COMPEL DEPOSITION OF ROBERT GIBSON
              Case 19-01298-MAM             Doc 46    Filed 09/25/19     Page 2 of 6


        Defendants, FRANK ZOKAITES (“Zokaites”), Pro Se, and OB REAL ESTATE 1732,

LLC, WELLINGTON 3445, LP and ZOKAITES PROPERTIES, LP (together, the “Zokaites

Affiliated Entities”), by and through undersigned counsel, hereby file their Second Motion to

Compel Deposition of Robert Gibson for October 10, 2019, and as grounds therefore state as

follows:

        1.        On Monday, September 23, 2019, Zokaites and the Zokaites Affiliated Entities

filed their Emergency Motion to Compel Deposition of Robert Gibson for September 24, 2019 as

Previously Scheduled and Properly Coordinated [DE 40] (the “Motion to Compel”).

        2.        The Court held a hearing on the Motion to Compel on Tuesday, September 24,

2019.

        3.        At said hearing, the Court ordered as follows:        (1) that the deposition of

Defendant ROBERT GIBSON (“Gibson”) take place within thirty (30) days (i.e. by October 24,

2019), (2) should be coordinated with all parties, and (3) that Gibson should be provided with

fourteen-day notice of his deposition (i.e. via US mail since Gibson has not waived his right to

notice via US mail).

        4.        Based upon the foregoing, on September 24, 2019, the undersigned corresponded

with counsel for Plaintiff (Jesus M. Suarez, Esq. and Barry Gruher, Esq.), Jeffrey M. Siskind,

Esq. (for himself and on behalf of numerous named Defendants), Zokaites, and Gibson and

requested whether they were all available for a deposition of Gibson on October 10, 2019.

        5.        All parties except for Gibson confirmed their availability for October 10, 2019 for

the deposition.

        6.        Instead of advising whether he was available for his deposition on October 10,

2019, on September 25, 2019, Gibson sent an email stating as follows:
              Case 19-01298-MAM          Doc 46     Filed 09/25/19     Page 3 of 6


       THIS RESPONSE IS A COURTESY AND DOES NOT WAIVE ANY
       RIGHTS INCLUDING BUT NOT LIMITED TO SERVICE OF NOTICE
       BY US MAIL

       Pursuant to Judge Mora's order yesterday, I have 14 days in which to obtain
       counsel before setting a date.

       Set your sights on a day during the week of October 21st depending on new
       counsel's schedule.

       Be advised that depending on advice of counsel, I intend to take the depositions of
       Mr. Zokaites and Mr. Siskind either before or in immediate succession to my
       deposition.

A true and correct copy of said email is attached hereto as Exhibit “A” (emphasis in original).

       7.      Questionably, Gibson did not state that he was not available on October 10, 2019.

Further, the email did not accurately reflect the Court’s ruling at the hearing since the Court did

not condition scheduling a new deposition date based upon Gibson’s ability to secure counsel.

       8.      As the Court made very clear during the hearing on the Motion to Compel, the

parties had to coordinate the deposition of Gibson; however, if Gibson was to retain counsel, he

had to make sure he or she would be available for the deposition. A deposition scheduled for

October 10, 2019, provides Gibson with fifteen (15) days to obtain counsel before the deposition

on October 10, 2019.

       9.      As this Court is aware, it is extremely difficult to coordinate depositions when

there are so many parties involved and the parties should not have to spend so much time and

effort coordinating discovery. This type of conduct should not be tolerated by this Court.

       10.     Based upon the foregoing, Gibson should be compelled to appear for his

deposition on October 10, 2019 (until it is completed) and this Court should award sanctions in

the form of attorneys’ fees for having to prepare and attend a hearing on the instant Motion.

       WHEREFORE, Defendants, FRANK ZOKAITES, OB REAL ESTATE 1732, LLC,

WELLINGTON 3445, LP and ZOKAITES PROPERTIES, LP, request that this Court grant their
              Case 19-01298-MAM          Doc 46     Filed 09/25/19     Page 4 of 6


Motion to Compel Deposition of Robert Gibson for October 10, 2019, award sanctions in the

form of attorneys’ fees, together with such other relief as this Court may deem just and proper.

                                                     Respectfully submitted,

                                                     FEIGELES & HAIMO LLP

                                                     /s/ Samantha Tesser Haimo
                                                     Samantha Tesser Haimo, Esq.
                                                     sth@womenatlawfl.com
                                                     Florida Bar No. 148016
                                                     Julie Feigeles, Esq.
                                                     jf@womenatlawfl.com
                                                     Florida Bar No. 353604
                                                     7900 Peters Road, Suite B-200
                                                     Fort Lauderdale, FL 33324
                                                     (954) 376–5956 - Telephone
                                                     (954) 206-0188 - Facsimile

                                                     Counsel for Defendants
                                                     OB Real Estate 1732, LLC, Wellington
                                                     3445, LP and Zokaites Properties, LP

                                                     FRANK R. ZOKAITES

                                                     /s/ Frank R. Zokaites, Pro Se
                                                     Frank R. Zokaites, Pro Se
                                                     375 Golfside Drive
                                                     Wexford, PA 15090
                                                     (724) 935-5257 – Telephone

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served on September 25, 2019,

by electronic mail and U.S. Mail on all counsel of record or pro se parties identified on the

attached Service List in the manner specified.

                                                     By: /s/ Samantha Tesser Haimo


                                                     /s/ Frank R. Zokaites, Pro Se
             Case 19-01298-MAM         Doc 46    Filed 09/25/19   Page 5 of 6


                                      SERVICE LIST
Notice will be served via U.S. Mail and/or E-mail upon:

John H. Genovese, Esq.
Florida Bar No. 280852
jgenovese@gjb-law.com
Jesus M. Suarez, Esq.
Fla. Bar No. 60086
jsuarez@gjb-law.com
GENOVESE JOBLOVE & BATTISTA, P.A.
100 S.E. 2nd Street, Suite 4400
Miami, FL 33131
Tel.: (305) 349-2300
Fax.: (305) 349-2310
Counsel to the Chapter 7 Trustee

Samantha Tesser Haimo, Esq.
sth@womenatlawfl.com
Florida Bar No. 148016
7900 Peters Road, Suite B-200
Fort Lauderdale, FL 33324
(954) 376–5956 - Telephone
(954) 206-0188 - Facsimile
Counsel for Defendants
OB Real Estate 1732, LLC, Wellington 3445, LP and Zokaites Properties, LP

Jeffrey M. Siskind, individually
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Siskind Legal Services
c/o Jeffrey M. Siskind, Managing Member
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Tanya Siskind, individually
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Second Siskind Family Trust
c/o Tanya Siskind, Trustee
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com
              Case 19-01298-MAM         Doc 46     Filed 09/25/19   Page 6 of 6


Frank Zokaites
375 Golfside Drive
Wexford, PA 15090
Via e-mail at frank@zokaites.com

CannaMed Pharmaceuticals, LLC
c/o Jeffrey M. Siskind, Managing Member
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Sovereign Gaming and Entertainment, LLC
c/o Jeffrey M. Siskind, on behalf of William Siskind, deceased
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Florida’s Association of Community Banks and Credit Unions, Incorporated
c/o Jeffrey M. Siskind, President
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Sympatico Equine Rescue, Inc.
c/o Jeffrey M. Siskind, President
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Robert Gibson
1709 22nd Avenue North
Lake Worth, Florida 33460
Via U.S. Mail

Robert Gibson
7369 Palmdale Drive
Boynton Beach, Florida 33436
Via U.S. Mail
